The plaintiff in error hereinafter called the defendant was convicted of the crime of disposing of mortgaged property, and sentenced to the penitentiary for one year, and appeals.
The case-made, with petition in error attached, was filed in this court on May 29, 1936; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The evidence is sufficient to support the verdict of the jury. The case is therefore affirmed.